El Juez PREsidente Señor del Toro,
emitió la opinión del tribunal.
En esta apelación interpuesta por el demandado compa-reció/ el demandante el 14 de marzo último y joidió que el legajo de la sentencia y la transcripción de la evidencia archivados en otra apelación por él establecida contra la misma sentencia, se hicieran formar parte de los autos y sirvieran de base para la decisión del recurso, no obstante reconocer que la parte apelante venía tramitando una trans-cripción del record a los efectos de su apelación en la corte de distrito. La apelación interpuesta por el demandante lo fué contra la sentencia en cuanto le perjudicaba por no ha-berle concedido todo lo que solicitó en su demanda; la del demandado contra “(1) aquella parte de la sentencia que resolvió que la demandante no había comprado al deman-dado 320 quintales de azúcar de la zafra de 1920, a razón *197de $18.50 quintal; (2) aquella parte de la sentencia que de-claró sin lugar y desestimó la reconvención del demandado.”
La petición del apelado fue declarada sin lugar' por or-den de marzo 17, 1925, y ahora comparece de nuevo dicho apelado solicitando del tribunal que reconsidere su regla y resuelva de conformidad con lo pedido al principio.
• Cita el demandado y _ apelado lo dicho por la Corte de Circuito del Primer Circuito de los Estados Unidos en el caso de Gandía v. Porto Rico Fertilizer Co., 291 Fed. 23, a saber:
“Hay otra cuestión que es digna de consideración. Estas ape-laciones fueron traídas aquí mediante traducciones y transcripcio-nes independientes del mismo record de la corte inferior. No com-prendemos cómo los abogados permiten que se imponga a las par-tes esa carga adicional cuando una traducción y transcripción ser-viría para todos los fines. El gasto de elevar un caso a una corte de apelaciones dentro de la práctica federal vigente es en sí dema-siado considerable, y debe hacerse todo esfuerzo razonable por evi-tar cualquier gasto innecesario.”
Las mismas consideraciones podrían aplicarse, sin duda, a este caso. Hubiera sido mucho más fácil para las partes, los abogados, la corte sentenciadora y esta Corte Suprema que ambas apelaciones se tramitaran conjuntamente. Tiempo y dinero se habrían economizado y no se hubiera dado el caso de haberse celebrado ya la vista de uno de los recursos cuando la transcripción en el otro aún no ha sido radicada en esta Corte Suprema. Tal práctica no debe seguirse.
No obstante lo anteriormente expresado, la corte estima que no debe reconsiderar su orden de marzo 17, 1925.
En primer lugar sólo ha comparecido una de las partes interesadas. En segundo lugar esa parte ha hecho dema-siado tarde su solicitud. Y en tercer lugar y especialmente es lo cierto que la parte apelante en uso de un derecho que le reconoce la ley está tramitando su récord con la interven-ción de la corte sentenciadora que de acuerdo con el estatuto *198y la constante jurisprudencia de este tribunal es la llamada a, impartir su aprobación a las exposiciones del caso en las apelaciones que contra sus sentencias se establezcan.
Generalmente .una transcripción completa puede servir de base para todos los recursos que puedan interponerse contra una sola sentencia. Pero en Puerto Pico esa trans-cripción puede estar formada por el legajo de la sentencia y una transcripción de las notas taquigráficas, método es-cogido por la parte aquí apelada al tramitar ,1a otra apela-ción, o en vez de la transcripción íntegra de las notas ta-quigráficas, puede prepararse una narración de la -parte de la prueba que sea realmente necesaria, método más cientí-fico que parece que fué el seleccionado por la parte apelante en este caso.
Además- no puede perderse de vista la intervención de la corte sentenciadora: Al examinar la exposición, o la transcripción de las notas del taquígrafo, su mente'está fija en la apelación que se interpone y ella puede considerar que un récord que sería completo para someter al Supremo la apelación de una parte de la sentencia, no lo sería para so-meter la apelación que pudiera interponerse contra otra parte de la misma sentencia. Todas esas consideraciones y otras más- que pudieran exponerse nos llevan a concluir que es en’ la corte de distrito donde deben hacerse todas estas gestiones y estipulaciones tendentes a normalizar el perfec-cionamiento de las apelaciones, y no en esta'Corte Suprema.
En cuanto a la dilación que aquí se observa, creemos que la parte apelada pudo impedirla. Si las gestiones que ahora está haciendo las hubiera hecho en la corte de.distrito desde el principio o por lo- menos en cuanto su transcripción es-tuvo aprobada, seguramente que una sola transcripción se hubiera elevado o la segunda e'staría desde hace tiempo ar-chivada pudiendo haberse celebrado el mismo día la vista de ambos recursos según la práctica de este tribunal se-*199guida en todos los casos en que es advertido a tiempo por las partes interesadas.

No ha lugar a la reconsideración.